IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00073-CV

                   IN THE MATTER OF A.J., A JUVENILE



                          From the 272nd District Court
                              Brazos County, Texas
                             Trial Court No. 418-J-15


                          MEMORANDUM OPINION

       Appellant has filed a motion to dismiss this appeal. The Court grants appellant’s

motion.

      Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 3, 2017
[CV06]